Citation Nr: 0832707	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  03-26 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to Department of Veterans Affairs (VA) 
nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans 
Association


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1974 to June 1975.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2003 rating decision and a May 2004 determination by the 
Waco, Texas VA Regional Office (RO).  The veteran was 
scheduled for a Travel Board hearing in June 2007; he failed 
to appear for such hearing.

The issue of entitlement to VA pension benefits is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
is required on his part.


FINDING OF FACT

A chronic back disability was not manifested in service and 
arthritis of the spine was not manifested in the first post-
service year; the veteran's current back disability is not 
etiologically related to his service.


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131 1137, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matter being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of this claim.  A December 2002 
letter from the RO, prior to the RO's initial adjudication of 
this claim in April 2003, explained what the evidence needed 
to show to substantiate the claim.  It also explained that VA 
was responsible for obtaining relevant records from any 
federal agency, and would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  The veteran was given ample time to 
respond to this letter or supplement the record.  In a March 
2006 letter, he was given notice regarding ratings and 
effective dates of awards.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490-91 (2006).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service treatment records (STRs) and available 
post-service treatment records.  He has not identified any 
pertinent evidence that remains outstanding.  While he was 
not afforded an examination with respect to his back, the 
Board concludes that a VA examination is not necessary.  
Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is 
necessary if the evidence of record is not sufficient to 
decide the issue but: (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of a disability; and (B) establishes that 
the veteran suffered an event, injury, or disease in service; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service.  As will be discussed below, there is no evidence 
of a chronic back disability in service, no medical evidence 
of findings of a back disability until many years after the 
veteran's service and no competent (medical) evidence that 
even suggests there may be a nexus between the veteran's 
current back disability and his service.  A medical opinion 
is not necessary to decide this claim, as such opinion could 
not establish related disease or injury in service.  See also 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is 
not required to accept a medical opinion that is based on the 
appellant's recitation of medical history).  Under these 
circumstances, an examination for a medical nexus opinion is 
not necessary.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  Even the low threshold for a nexus examination under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) is not met.  
The veteran has not identified any pertinent evidence that 
remains outstanding.  The Board is satisfied that evidentiary 
development is complete; VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claim.

II.  Service Connection for a Back Disability

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303(a), 3.304.  Service incurrence or 
aggravation of arthritis may be presumed if such is 
manifested to a compensable degree within a year of a 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran's STRs reveal he was seen with complaints of mid-
thoracic back pain on several occasions in April 1975.  The 
STRs show that he was seen on April 17 and given a diagnosis 
of paravertebral myospasm.  On April 28, examination revealed 
full range of motion, no muscle spasms and no radiation of 
pain.  X-rays of the thoracic spine were within normal 
limits.  The assessment was muscular pain.

Private treatment records note that the veteran was involved 
in a motor vehicle accident on February 26, 2000.  Upon 
hospital admission, he reported a previous motor vehicle 
accident with injury to his back in 1980.  Currently, X-rays 
revealed old degenerative changes of L3 and spasm in the 
thoracic spine.  

Thereafter, the veteran began seeing a chiropractor in March 
2000.  At that time he reported that he was involved in a 
motor vehicle accident in 1980.  He was hospitalized for one 
week and diagnosed with two herniated discs.  He also 
reported an additional injury to his lower back in January 
2000.  He stated that he lifted a 600 pound block and 
experienced severe pain in his lumbar spine.  Currently, he 
complained of lumbosacral pain.  The assessment was: lumbar 
disc displacement; lumbosacral strain/sprain; and lumbosacral 
radiculopathy.  A May 2000 MRI revealed a disc bulge at L5-
S1; otherwise the lumbar spine was normal.  

In December 2002 the veteran submitted a claim of service 
connection for residuals of a back injury.  He stated that he 
injured his back while moving a freezer during his military 
service in 1974.

In a February 2004 statement, the veteran indicated that he 
had no additional evidence to submit in support of his claim.

The record does not contain any evidence that arthritis of 
the spine was manifested in the veteran's first post-service 
year.  Consequently, service connection for such pathology on 
a presumptive basis (as a chronic disease under 38 U.S.C.A. § 
1112) is not warranted.

Moreover, the Board notes that although the veteran did 
complain of back pain in April 1975, examination revealed no 
chronic disability and X-rays were within normal limits.  
(The Board notes that pain alone (e.g., muscular pain), 
without a diagnosed or underlying malady or condition, is not 
a disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).)  Moreover, 
there was no postservice treatment a back disability until 
1980, subsequent to an interceurrent to the back.  
Consequently, service connection for a back disability on the 
basis that it became manifest in service and persisted is not 
warranted.

Furthermore, the evidence of record does not include any 
medical opinion that the veteran's current back disability is 
(or might be) related to his service.  In this regard, the 
Board again notes that the veteran has not reported receiving 
any treatment for a back disability from the date of his 
discharge in 1975 until the first of his three post-service 
accidents (in 1980, January 2000, and February 2000).  

The Board has considered the veteran's own statements 
alleging that his current back disability was incurred during 
his military service.  However, as a layperson, he is not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The preponderance of the evidence is against this claim, and 
it must be denied.
ORDER

Service connection for a back disability is denied.


REMAND

The veteran seeks nonservice-connected pension benefits.  He 
has not been afforded a VA examination to determine the 
nature and extent of his disabilities, and the medical 
evidence of record is insufficient to make the findings 
required in such claim.  Accordingly, a VA examination is 
necessary.

The case is REMANDED for the following action:

1.  The RO should obtain from the veteran 
up-to-date information regarding his work 
history and income.  

2.  Then, the RO should arrange for the 
veteran to be scheduled for a general 
medical examination and any special 
examinations indicated (e.g., orthopedic) 
to determine the nature and severity of 
all his disabilities.  The veteran's 
claims folder must be reviewed by each 
examiner in conjunction with the 
examination(s).  Any tests or studies 
deemed necessary should be accomplished.  
The general medical examiner (and 
any/each specialist) should list the 
diagnosis(es) for all disabilities found, 
note the symptoms by which diagnosed 
disability is manifested, comment on the 
nature and degree of functional 
impairment (and impact on employability) 
that is associated with each disability, 
and provide an opinion as to whether the 
cumulative effect of the disabilities is 
such that the veteran would be unable to 
participate in any regular gainful 
employment.  If the disabilities are 
determined to be such that they preclude 
certain types of (but not all) 
employment, the examiner should specify 
the types of employment in which the 
veteran would/and would not be able to 
participate.  The examiners must explain 
the rationale for all opinions provided.  

3.  The RO should then readjudicate the 
veteran's claim for VA pension benefits.  
If it remains denied, the RO should issue 
an appropriate Supplemental Statement of 
the Case and afford the veteran and his 
representative the opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


